Citation Nr: 1622477	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-35 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1977 to February 1985 and from August 1988 to October 2001. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs, Regional Office, located in San Diego, California (RO), which in pertinent part, denied the benefit sought on appeal. 

In May 2015, the Board remanded the matter to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding records of VA treatment as well as providing the Veteran with a VA examination to determine the nature and etiology of his claimed condition.  


FINDING OF FACT

The preponderance of the competent evidence is against a finding that the Veteran's current diagnosed obstructive sleep apnea first manifested during his period of service, or is otherwise related to his period of service, to include his in-service complaints of trouble sleeping.


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

1. VA's Duty to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Letters dated in July 2009 satisfied the duty to notify provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  In addition, the case has subsequently been readjudicated, most recently in an August 2015 supplemental statement of the case.

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his relevant post-service VA treatment records, and identified private treatment records as well as his lay statements of observation and argument have been obtained.  The Veteran has not identified any outstanding evidence, to include any other medical records that are available and could be obtained to substantiate his claim. 

VA has afforded the Veteran with a July 2015 VA examination relating to his service connection claim for sleep apnea.  In the examination report, the VA examiner recorded the Veteran's reported history as well as the findings from clinical examination, and the VA examiner provided a medical opinion on the etiology the Veteran's claimed disorder.  The VA examiner's medical opinion was based on a review of the claims folder, including the findings from clinical evaluation, and supported the medical conclusion with rationale.  The Board finds that the 2015 VA examination report is adequate for VA adjudication purposes.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The record shows that the Veteran's VA treatment records have been updated and the 2015 VA examination has been associated with the claims.  Thereafter, his claims were readjudicated in light of the additional evidence in an August 2015 SSOC.  There has been compliance with the Board's 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he has declined the opportunity to testify before a member of the Board.  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the issue has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran.

 2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id.  

In general, to prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for obstructive sleep apnea.  He believes that his sleep apnea is a result of his period of service.  He contends that his trouble with sleeping first manifested in 1995 or 1996 when he sought treatment for mental health symptoms.  A fellow serviceman has submitted correspondence in which he stated that he remembered evaluating the Veteran for complaints of sleep disturbances as well as chest pain and mood swings in 1995l.  

The Veteran further reports that his wife and fellow servicemen have informed him that he suffered from apnea-like symptoms while sleeping during his period of service.  He reported that he has continued to experience similar sleep problems since service.  See the report of a July 2015 VA examination. 

With respect to element (1), the medical evidence of record demonstrates that the Veteran has current diagnosis of obstructive sleep apnea.  See the report of a June 2009 VA sleep study evaluation report, as well as the July 2015 VA examination report.  Element (1), current disability, has been satisfied. 

The remaining questions on appeal are whether the evidence of record supports element (2) in-service disease or injury, and element (3) a medical nexus between current disability and in-service disease or injury.

A review of the Veteran's service treatment records is negative for diagnosis of obstructive sleep apnea.  A July 1996 service treatment record shows that the Veteran reported having normal sleep, and he denied any history of sleep problems on his August 1996 periodic report of medical history.  The record does show that the Veteran did complain of a history frequent trouble sleeping on his August 2001 report of medical history prior to separation; however, his August 2001 examination report showed no finding of sleep apnea.  Notably, on a medical summary report associated with the August 2001 medical history report, the examining physician noted that the Veteran reported frequent trouble with sleeping in 1995 and 1996, but it was considered resolved and not considered disabling.  None of the subsequent service treatment records reflect any further complaints of sleep problems or indication of obstructive sleep apnea. 

Post-service treatment records reflect that in October 2005, the Veteran sought treatment for mental health symptoms, and during his therapy session, he complained of problems sleeping.  It was noted that the Veteran reported a recent reoccurrence of similar symptoms to those he first experienced in 1996.  

In August 2008, the Veteran was referred for VA pulmonary sleep lab consultation.  A June 2009 VA sleep study report shows that the Veteran reported a history of having problems falling asleep and history of loud snoring that disturbed others while he slept.  He denied having been told that he stopped breathing while sleeping or that his arms and leg moved repeated during his sleep.  The VA sleep study report showed findings of severe obstructive sleep apnea, and the Veteran was prescribed a CPAP machine.  Subsequent VA treatment records continue to show diagnosis of obstructive sleep apnea, but the Veteran was considered intolerant of the CPAP treatment.  The available medical records do not indicate when the Veteran's sleep apnea symptoms first manifested. 

There is no medical evidence showing that the Veteran was diagnosed with obstructive sleep apnea during his period of service.  See 38 C.F.R. § 3.303. Although the Veteran marked at the time of his service discharge examination that he suffered from frequent trouble sleeping, he failed to report further symptoms indicative of obstructive sleep apnea and the examining physician concluded that the Veteran's previous trouble with sleeping had resolved.  Moreover, the Veteran's current diagnosis of obstructive sleep apnea comes eight years after his separation from service.  

However, the Board cannot ignore that the Veteran indicated that he suffered from frequent trouble sleeping during his period of service.  Moreover, the Veteran has provided competent lay evidence that his current sleep problems first manifested during his period of service.  As such, element (2), in-service disease or injury has been established.

The Board will now discuss element (3), nexus or relationship, between the Veteran's current diagnosed sleep apnea and his in-service complaints of sleeping problems.  Here, the only medical opinion of record weighs heavily against the Veteran's claim. 

In the July 2015 VA examination report, the VA examiner stated that based on a review of the evidence of record, including the Veteran's reported history and his service treatment records, it was less likely than not that the Veteran's current obstructive sleep apnea was related to his period of service, to include his complaints of sleeping problems.  The VA examiner noted that obstructive sleep apnea is a common sleep disorder characterized by intermittent complete and partial upper airway collapse during sleep, resulting in frequent episodes of apnea and hypopnea.  It is estimated that 26 percent of adults are at high risk for obstructive sleep apnea.  The important risk factors for obstructive sleep apnea are advancing age, male gender, obesity, craniofacial and upper airway soft tissue abnormalities.  Obstructive sleep apnea increases from young adulthood through age 50s-60s and is more common in males than females.  The VA examiner further noted that the Veteran was not diagnosed with obstructive sleep apnea until years after his separation from active duty service.  The VA examiner noted that the Veteran's obstructive sleep apnea is likely a result of a combination of advancing age, male gender and fluctuating weight.  The VA examiner observed that the record reflected that the Veteran's weight has been as low as 177 lbs in 2013, as high as 249 lbs in 2009, and his current weight was 211 lbs on current clinical examination.  The VA examiner opined that the Veteran's obstructive sleep apnea was less likely than not a result of his period of service, but was rather likely due to the risk factors of age, gender, and obesity.

The Board finds that the VA examiner's medical opinion is highly probative in this matter, because it is based off of a review of the claims folder, including the Veteran's reported medical history and service treatment records.  The VA examiner's medical conclusion heavily weighs against the Veteran's claim for service connection.  There is no contrary medical opinion of record. 

The Board has also considered the Veteran's own assertions that his current diagnosed sleep apnea is related to his period of service.  The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to diagnosis in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, the VA examiner concluded that there was no evidence of sleep apnea shown during the Veteran's period of service and he was not diagnosed with obstructive sleep apnea until years after his separation from service. 

The Board has considered the Veteran's report that his wife and others have informed him of his loud snoring and apnea-like symptoms during his period of service.   However, as sleep apnea is not a chronic disease as defined in 38 C.F.R. § 3.309(a), service connection based on continuity of symptomatology is not available.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As noted, the persuasive medical evidence weighs strongly against finding a medical link between the Veteran's current diagnosed sleep apnea and his in-service complaints of trouble sleep.  The VA medical opinion was based upon a review of the medical evidence of record, which included the Veteran's reported history. 

Accordingly, element (3), nexus or relationship between the current diagnosed disorders and injury in service or service-connected disability, have not been satisfied, and the Veteran's service-connection claims fails on this basis.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


